       Case 1:18-cv-02328-SDG Document 68 Filed 07/03/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


SMILEDIRECTCLUB, LLC,
         Plaintiff,

v.
                                            Civil Action No.
TANJA D. BATTLE, et al,                     1:18-cv-02328-WMR
          Defendants.




     ORDER DENYING MOTION FOR RECONSIDERATION

     The Court has reviewed the Motion for Reconsideration [Doc 67],

and in doing so has also reviewed the reply brief that is the subject of the

Motion for Reconsideration, and herein DENIES the Motion for

Reconsideration.

     Signed the 3rd day of July, 2019.
